Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sharpe, J.), rendered November 17, 1983, convicting him of robbery in the the first degree, robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Giaccio, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
*808Ordered that the judgment is affirmed.
We reject the defendant’s contention that there was no probable cause for his arrest (cf., People v Lewis, 123 AD2d 716). We also reject the defendant’s contention that his guilt was not proven beyond a reasonable doubt. When viewed in the light most favorable to the People, the record contains evidence qualitatively and quantitatively sufficient to support the verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; cf., People v Campbell, 123 AD2d 437). Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.